UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4229


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ISIDRO     ESCALANTE-RIVERA,     a/k/a     Jose         Fernando
Flores-Casares, a/k/a Jose Fernando Melgar-Melgar,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:14-cr-00163-REP-1)


Submitted:   October 23, 2015             Decided:   November 10, 2015


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Mary E.
Maguire, Assistant Federal Public Defender, Nicholas J. Xenakis,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for
Appellant. Dana J. Boente, United States Attorney, S. David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isidro Escalante-Rivera appeals his sentence of 21 months

of imprisonment, imposed following his guilty plea to illegally

reentering        the   United     States       after      a    felony       conviction,         in

violation of 8 U.S.C. § 1326(a), (b)(1) (2012).                                     On appeal,

Escalante-Rivera          argues        that    the       district        court       committed

significant         procedural          error        in        refusing        to        consider

Escalante-Rivera’s fear of returning to Honduras as a basis for

a downward variance.           After careful review, we affirm.

       In   reviewing      a   sentence        for    reasonableness,            we      apply    a

deferential        abuse-of-discretion             standard.             Gall       v.     United

States,     552    U.S.    38,     51    (2007).          We    must     ensure       that    the

district       court    committed        no    “significant           procedural          error,”

including insufficient consideration of the 18 U.S.C. § 3553(a)

(2012)      factors      or    inadequate          explanation          of     the       sentence

imposed.        United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010) (internal quotation marks omitted).                          In its explanation,

the    district       court    need     not     robotically           tick    through       every

§ 3553(a) factor on the record, particularly when its sentence

is    within    the     properly      calculated          Guidelines         range.        United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                                     At the

same    time,     the    district       court      “must       make    an     individualized

assessment based on the facts presented.”                        Gall, 552 U.S. at 50.



                                               2
       In     making    that       assessment,          “‘[n]o     limitation         [may]    be

placed on the information concerning the background, character,

and conduct’ of a defendant that a district court may ‘receive

and     consider       for     the    purpose          of    imposing        an   appropriate

sentence.’”           Pepper    v.    United          States,     562   U.S.      476,    490-91

(2011) (quoting 18 U.S.C. § 3661 (2012)).                               In light of “the

broad language of § 3661,” the Supreme Court has warned that

courts have no “basis . . . to invent a blanket prohibition

against considering certain types of evidence at sentencing.”

Id. at 491 (internal quotation mark omitted).

       We perceive no procedural error in the district court’s

consideration          of    Escalante-Rivera’s              request      for     a    downward

variance       based    on     his    fear    of       living     in    Honduras.           Quite

distinct       from     “invent[ing]          a        blanket      prohibition          against

considering” that evidence, the district court, in the exercise

of    its    considerable       sentencing            discretion,       merely      found     that

this fear was “not a basis for justifying a variance.”                                   Nor was

the court’s comment regarding Escalante-Rivera’s residence with

his aunt clearly erroneous.

       Therefore,       we    are    unpersuaded            by   Escalante-Rivera’s           sole

argument,      and     we    conclude    that         his    sentence     is      procedurally

reasonable.            Accordingly,          we       affirm      the    district        court’s

judgment.       We dispense with oral argument because the facts and

legal       contentions      are     adequately         presented       in    the     materials

                                                  3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4